Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (J.P. Pub. No. 2017055236, hereinafter Higuchi) in view of Basedahl (U.S. Pub. No. 20180343574, hereinafter Basedahl).)]
	Regarding Claim(s) 1, 4, and 5, Higuchi teaches “A mobile terminal test apparatus comprising: a plurality of signal processing units that process signals for communication with a mobile terminal;
	Claim(s) 4 and 5 recite similar elements to a Claim 1 but in the form of a system and method and are rejected by the same teachings.
	Higuchi provides a mobile test apparatus (mobile terminal test apparatus) comprising of a radio signal processing unit and call processing units (plurality of signal processing units) that transmit and receive radio signals from a mobile terminal (process signals for communication with a mobile terminal) <page 2, First Embodiment para. 2-6>
a pseudo base station unit that functions as a base station for the mobile terminal;
Additionally, Higuchi provides a pseudo base station (pseudo base station unit) that may function like a mobile terminal <page 2, First Embodiment para. 1>
a test control unit that controls the pseudo base station unit;
Higuchi provides a control section (test control unit) as part of a mobile terminal test device (may be a pseudo base station unit) that operates as PCC <Abstract>. 
Higuchi does explicitly teach “and a display unit, the mobile terminal test apparatus testing the mobile terminal by using signals input or output from the plurality of signal processing units by associating a plurality of component carriers with the plurality of signal processing units, based on parameters which are set for each of the plurality of component carriers in carrier aggregation, wherein the test control unit displays, on the display unit, a path image having a first area in which information indicating the plurality of component carriers is displayed, a second area in which information indicating the plurality of signal processing units is displayed, and a third area in which information indicating a correspondence between the plurality of component carriers displayed in the first area and the plurality of signal processing units displayed in the second area is displayed.”
However, in a similar endeavor, Basedahl teaches “and a display unit, the mobile terminal test apparatus testing the mobile terminal by using signals input or output from the plurality of signal processing units by associating a plurality of component carriers with the plurality of signal processing units, based on parameters which are set for each of the plurality of component carriers in carrier aggregation, wherein the test control unit displays, on the display unit, a path image having a first area in which information indicating the plurality of component carriers is displayed, a second area in which information indicating the plurality of signal processing units is displayed, and a third area in which information indicating a correspondence between the plurality of component carriers displayed in the first area and the plurality of signal processing units displayed in the second area is displayed.”
	Higuchi provides a display unit <page 3, para. 4> that displays a component carrier setting screen based on operation input from the user (by using signals input or output from the plurality of signal processing units by associating a plurality of component carriers with the plurality of signal processing units, based on parameters which are set for each of the plurality of component carriers in carrier aggregation) <page 3, para. 4> however Higuchi does not explicitly provide a path image regarding the information on the display unit.
	Basedahl instead provides a test apparatus (mobile test apparatus) that contain functional entities that enable the functionality similar to a base station <para. 0033> and includes a display of a graphical user interface of a test apparatus (display unit) to display a signaling unit and information representing a component carrier (a path image having a first area in which information indicating the plurality of component carriers is displayed,) <Fig. 4>. Basedahl provides a signaling unit to be displayed (a second area in which information indicating the plurality of signal processing units is displayed,) <Fig. 4>. Basedahl additionally provides a figure that maps signaling units (SUU, SUW, SUU 1, etc.) along with information representing a plurality of component carriers on the display unit (a third area in which information indicating a correspondence between the plurality of component carriers displayed in the first area and the plurality of signal processing units displayed in the second area is displayed) <Fig. 4, Fig. 5>.
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi with the teachings of Basedahl to provide a display unit capable of displaying signal processing information of component carriers on a GUI. Doing so would allow for users to be able to distinguish test case items and signal paths between certain items on a GUI for better clarity and visualization as suggested by Basedahl <para. 0048-0049>.
	Regarding Claim(s) 2 and 6, Basedahl teaches “The mobile terminal test apparatus according to claim 1, wherein the test control unit displays, in the first area, as the information indicating the plurality of component carriers, first-type figures of the number obtained by multiplying the number of component carriers according to a carrier aggregation standard by the number of antennas for each component carrier, displays, in the second area, as the information indicating the plurality of signal processing units, second-type figures respectively corresponding to the plurality of signal processing units, and displays, in the third area, as the information indicating the correspondence between the plurality of component carriers displayed in the first area and the plurality of signal processing units displayed in the second area, line segments connecting the first-type figures and the second-type figures.”
Claim(s) 6 recites similar elements to a Claim 2 but in the form of a method and are rejected by the same teachings.
	Basedahl provides in Fig 4 and Fig 5 a plurality of component carriers and a number of antennas for each component carrier is displayed (in the first area, as the information indicating the plurality of component carriers, first-type figures of the number obtained by multiplying the number of component carriers according to a carrier aggregation standard by the number of antennas for each component carrier) <Fig 4-5>. Additionally, Basedahl provides a signal path displayed to draw a relationship between a component carrier (in the second area, as the information indicating the plurality of signal processing units, second-type figures respectively corresponding to the plurality of signal processing units) and a RF Front End to denote a correspondence from one item to another (in the third area...line segments connecting the first-type figures and the second type figures)  <Fig 4>. 
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi with the teachings of Basedahl to provide a display unit capable of displaying signal processing information of component carriers on a GUI. Doing so would allow for users to be able to distinguish test case items and signal paths between certain items on a GUI for better clarity and visualization as suggested by Basedahl <para. 0048-0049>.
	Regarding Claim(s) 3 and 7, Basedahl teaches “The mobile terminal test apparatus according to claim 1, wherein the plurality of signal processing units each have a plurality of ports, and the test control unit displays the path image such that a port used among the plurality of ports is distinguished from other ports.”
Claim(s) 7 recites similar elements to a Claim 3 but in the form of a method and are rejected by the same teachings.
	Basedahl provides a test apparatus (mobile terminal test apparatus) <para. 0033> with a display unit <para. 0037> that contains a plurality of RF front ends (RF FE 1, RF FE2, LTE 1, RF 2 COM, RF 1 OUT) (plurality of ports) and that looking at Fig. 4 of Basedahl provides a routing line connection representing a signal path towards a port such as LTE 1 <FIG. 4>.
It would be a prima facie case of obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi with the teachings of Basedahl to provide a display unit capable of displaying signal processing information of component carriers on a GUI. Doing so would allow for users to be able to distinguish test case items and signal paths between certain items on a GUI for better clarity and visualization as suggested by Basedahl <para. 0048-0049>.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180343575, Ogawa provides a mobile terminal testing apparatus with frequency band information and a display unit listing the information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415